Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 7/27/2022.

As filed, claims 25, 26, 30, 33, and 34 are pending; claims 31, 32, and 35-42 are withdrawn; and claims 1-24 and 27-29 are cancelled.  However, the Examiner finds that the claim status of claim 26 is incorrect because claim 26 was previously withdrawn because such claim was drawn to nonelected species. Accordingly, claim 26 will be withdrawn.


Subsequently, claims 25, 30, 33, and 34 are pending; claims 26, 31, 32, and 35-42 are withdrawn; and claims 1-24 and 27-29 are cancelled

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 7/27/2022, with respect to claims 25, 27, 30, 33, and 34, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The improper Markush grouping rejection of claims 25, 27, 33, and 34 is withdrawn per amendments and cancellation of claim 27.

The § 112(a) new matter rejection of claims 25, 27, 33, and 34 regarding part a)-c) is withdrawn per amendments and cancellation of claim 27.


The § 112(a) new matter rejection of claim 27 regarding part d) and e) is withdrawn per cancellation of the claim.


The § 112(a) new matter rejection of claims 25, 33, and 34 regarding part d) and e) is maintained because the Examiner still finds that “a group containing any two or three groups thereof” created a new subgenus of “combination thereof” for instant variables R1, Rb, and Rc, which is considered new matter.  
To overcome this rejection, the Examiner suggest to replace “a group containing any two or three groups thereof” to “combination thereof”.

The § 112(b) rejection of claims 25, 27, 33, and 34 is withdrawn per amendments and cancellation of claim 27.

The § 112 fourth paragraph rejection of claim 30 is withdrawn per amendments.

The § 103(a) rejection of claims 25, 33, and 34 by Michellys is withdrawn per amendments.
The claim objection of claim 25 regarding part a) is withdrawn per amendments. 

The claim objection of claim 25 regarding part b) is maintained because the claim still recites, “carbonothioyl”, twice multiple times throughout the claim.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 25 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added “a group containing any two or three groups thereof” for instant variable Rb, Rc, and R1 as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 7/6/2020) only provide support for the following: 

    PNG
    media_image1.png
    222
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    584
    media_image2.png
    Greyscale

(pg. 4-5 of the originally filed claim)

and thus, the newly added “a group containing any two or three groups thereof” created a new subgenus of instant formula (I), which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”
To overcome this rejection, the Examiner suggest to replace “a group containing any two or three groups thereof” to “combination thereof”.
b)	Claim 25 recites the limitation, “a group containing any two or three groups thereof” in reference to the instantly claimed compound. Applicant has not described the claimed genus of "a group containing any two or three groups thereof" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "a group containing any two or three groups thereof" encompass any two or three functional groups that can be linked via a covalent bond, non-covalent bond, etc. Applicants described “combination thereof” of the limitations shown below as an example of “a group containing any two or three groups thereof”, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “a group containing any two or three groups thereof bonded to each other by a single bond". 


    PNG
    media_image1.png
    222
    580
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    124
    578
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    227
    584
    media_image2.png
    Greyscale

(pg. 4-5 of the originally filed claims)

To overcome this rejection, the Examiner suggest to replace “a group containing any two or three groups thereof” to “combination thereof”.

	
c)	Applicant’s amendment with respect to amended claim 25 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added amendment for instant variables R1, Rb, and Rc as instantly claimed, which is shown below.


    PNG
    media_image4.png
    220
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    217
    652
    media_image5.png
    Greyscale

	The abovementioned definitions of instant variables R1, Rb, and Rc were previously applicable when instant variable Rc is only phenyl, 1H-pyrrole or thiophene, but they are now applicable to all definitions of instant variable Rc, which includes phenyl, 1H-pyrrole, thiophene, pyridyl, furan, or 1,3-thiazole.

The instant specification and the originally filed claim (i.e. filed 7/6/2020) only provide support for the following: 


    PNG
    media_image6.png
    244
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    216
    609
    media_image7.png
    Greyscale

(paragraph 0019 of the instant specification)


    PNG
    media_image8.png
    387
    645
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    137
    633
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    250
    644
    media_image10.png
    Greyscale

(claim 25 of the originally filed claims)

and thus, the newly added “imine”, “isonitrile”, “thiocyanate”, “thionoester”, etc. for instant variables Rb and Rc when instant variable Rc is pyridyl, furan, or 1,3-thiazole is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

d)	Regarding claims 33 and 34, these claims are dependent of claim 25, and they failed to correct the defective issue in claim 25, which rendered these claims improper.

Claim Interpretation

With regards to the intended use statement, such as “PPARᵧ agonist”, in claim 25, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the compound of instant formula (I).  
The Examiner finds that any prior art compound having the same structure as the compound of instant formula (I) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1416979-97-9, hereinafter CAS979.

Regarding claims 25 and 33, CAS979 teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which meets all the limitations of these claims.


    PNG
    media_image11.png
    203
    311
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    41
    616
    media_image12.png
    Greyscale

Wherein instant variables RA-RB is 
    PNG
    media_image13.png
    91
    129
    media_image13.png
    Greyscale
; instant variable R is C4 alkenyl; instant variable R1 is 3 instances of F; instant variable RC is phenyl; and instant variable Rc is 3 instances of Cl.

Claim Objections
Claims 25 and 30 are objected to because of the following informalities:  
Regarding claim 25, the claim recites, “halogenated C1-8 hydrocarbyl”, which possibly contained typographical error, which can be corrected by reciting -- halogenated C1-8  alkyl --.

Regarding claim 25, the claim recites, “carbonothioyl”, twice multiple times throughout the claim, and thus, the duplicate needs to be removed.

Regarding claim 30, the claim recites the phrase, “The compound of Formula (I) according to claim 25”.
For consistency, the expression should be recited as “The PPARᵧ agonist of formula (I) according to claim 25 --.
Appropriate correction is required.

Conclusion
Claims 25, 33, and 34 are rejected.
Claims 25, 30, and 34 are objected.
Claims 26, 31, 32, and 35-42 are withdrawn.
Claims 1-24 and 27-29 are cancelled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626